      Case 4:19-cv-01774 Document 3 Filed on 05/15/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SECURITIES AND EXCHANGE COMMISSION,             §
                                                §
      Plaintiff,                                §
                                                §
v.                                              § Civil Action No.: 4:19-cv-1774
                                                §
ANDREW I. FARMER,                               §
EDDIE D. AUSTIN, JR.,                           §
SCOTT R. SIECK,                                 §
CAROLYN AUSTIN,                                 §
and                                             §
JOHN D. BROTHERTON,                             §
                                                §
      Defendants.                               §
_______________________________________________ §


                PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

       The Securities and Exchange Commission is unaware of any person or entity, other than

the Defendants and their investors, who have a financial interest in the outcome of this litigation.

Dated: May 15, 2019                           Respectfully submitted,


                                              s/Matthew J. Gulde
                                              Matthew J. Gulde
                                              Illinois Bar No. 6272325
                                              S.D. Texas Bar No. 1821299
                                              U.S. Securities and Exchange Commission
                                              Burnett Plaza, Suite 1900
                                              801 Cherry Street, Unit #18
                                              Fort Worth, TX 76102-6882
                                              (817) 978-1410 (mjg)
                                              (817) 978-4927 (fax)
                                              guldem@sec.gov

                                              s/ Joshua E. Braunstein
                                              Joshua E. Braunstein
                                              Maryland Bar No. 9412130082 (motion for
                                              admission pro hac vice pending)
       Case 4:19-cv-01774 Document 3 Filed on 05/15/19 in TXSD Page 2 of 2



                                     100 F Street, NE
                                     Washington, DC 20549
                                     (202) 551-8470
                                     BraunsteinJ@sec.gov
                                     U.S. Securities and Exchange Commission

                                     ATTORNEYS FOR PLAINTIFF
                                     SECURITIES AND EXCHANGE COMMISSION

                                     Of Counsel:
                                     J. Lee Buck II
                                     Christopher R. Mathews
                                     Kelly V. Silverman
                                     U.S. Securities and Exchange Commission
                                     100 F Street, NE
                                     Washington, DC 20549




SEC v. Farmer, et al.                                                          Page 2
